Orders affirmed, with costs, on the ground that no grade crossing existed in this case on the 1st day of January, 1926, an'd, therefore, the provisions of section 4-a of the Buffalo Grade Crossing Act,* as added by chapter 844 of the Laws of 1926, and amending statutes, were inapplicable, and damages continued assessable as provided by the Buffalo Grade Crossing Act, † section 12, as amended by section 9 of chapter 358 of the Laws of 1911.‡ All concur.

 Laws of 1923, chap. 231.— [Rep.


 Laws of 1888, chap. 345.— [Rep.


 Amd. by Laws of 1916, chap. 576.— Rep.